    Case 1:19-cv-00706-JB-B Document 72 Filed 01/31/20 Page 1 of 8                                PageID #: 326




                  IN THE UNITED STATES DISTRICT COURT FOR THE
                         SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

    JOSHUA DICKINSON,                                               )
                                                                    )
                     Plaintiff,                                     )
                                                                    )
    v.                                                              )
                                                                    ) CASE NO. 1:19-cv-00706-JB-B
    MOBILE COUNTY, ALABAMA; et                                      )
    al,                                                             )
                                                                    )
                     Defendants.                                    )        JURY DEMAND
                                                                    )
                                                                    )

                       PLAINTIFF’S RESPONSE TO THE MOTIONS
                    TO DISMISS OF DEFENDANTS COCHRAN, OLIVER,
                           AND MOBILE COUNTY, ALABAMA
           Plaintiff has filed a Third Amended Complaint which adds defendant parties and

claims against those parties. In response, Defendant Sam Cochran and Noah Price

Oliver, III filed a Motion to Dismiss Plaintiff’s Third Amended Complaint (Doc.55,

PageID.299-301)1 Defendant Mobile County, Alabama also filed a Motion to Dismiss

to Plaintiff’s Third Amended Complaint. (Doc.57, PageID.303-306). All three

Defendants filed a brief largely renewing their original briefs in support of their prior

motions to dismiss, and Plaintiff herein files his response to said motions.

           Essentially, Plaintiff reiterates and incorporates by reference Plaintiff’s



1
           The added correctional defendants as well as Naphcare and employee have not to date filed a motion to
dismiss.
                                                           1
  Case 1:19-cv-00706-JB-B Document 72 Filed 01/31/20 Page 2 of 8         PageID #: 327



Response to the Defendants earlier Motions to Dismiss. (Doc.49, PageID.242-260).

      A.     Correctional Staff are Obligated under the Fourteenth Amendment

             to Protect their Detainees from Inmate-on Inmate Violence

      The Plaintiff alleges that the Defendants failed to protect him from serious harm

and a substantial risk of serious harm, conduct which violates the Eighth and

Fourteenth Amendment. See Farmer v. Brennan, 511 U.S. 825, 833 (1994); Helling v.

McKinney, 509 U.S. 25, 33-35 (1993); Harrison v. Culliver, 746 F.3d 1288, 1298 (11th

Cir. 2014). The substantial risk of serious harm to inmates is determined based upon

the totality of all the various conditions that make a detention environment unsafe, or

rife with violence. Laube v. Haley, 234 F. Supp. 2d 1227, 1245 (M.D. Ala. 2002); see

also Helling, 509 U.S. at 33. The ban on cruel and unusual punishment applies to “the

treatment a prisoner receives and the conditions under which he is confined.” Farmer,

511 U.S. at 832; Bass v. Perrin, 170 F.3d 1312, 1316 (11th Cir. 1999).

      Plaintiff alleges that Metro Jail was overcrowded and had been overcrowded for

an inordinate length of time. While overcrowding is not an Eighth Amendment

violation on its own, it can cause and exacerbate unconstitutional conditions. See

Rhodes v. Chapman, 452 U.S. 337, 347-50 (1981); Collins v. Ainsworth, 382 F.3d 529,

540 (5th Cir. 2004); French v. Owens, 777 F.2d 1250, 1252-53 (7th Cir. 1985).

Overcrowding in the California State Prison System had so overtaken the limited

resources of prison staff that it imposed demands well beyond the capacity of medical

and mental health facilities and created unsanitary and unsafe conditions. Brown v.
                                           2
  Case 1:19-cv-00706-JB-B Document 72 Filed 01/31/20 Page 3 of 8           PageID #: 328



Plata, 563 U.S. 493, 518-19 (2011). The previous Mobile County Jail, itself, was

subject to a finding of contempt when the County failed to correct constitutional

conditions of overcrowding. In Mobile County Jail Inmates v. Purvis, the district court

entered a finding of contempt when the county failed to correct unconstitutional

conditions of overcrowding. Mobile Cty. Jail Inmates v. Purvis, 551 F. Supp. 92, 94

(S.D. Ala. 1982). The Eleventh Circuit later affirmed. Mobile Cty. Jail Inmates v.

Purvis, 703 F.2d 580 (11th Cir. 1983) (unpublished table decision). See also Maynor

v. Morgan County, 147 F. Supp. 2d 1185 (S.D. Ala. 2001). In Alabama prisons,

overcrowding combined with understaffing is driving prisoner-on-prisoner violence.

See Laube, 234 F.Supp.2d at 1245.

      Overcrowding engenders correctional understaffing and inadequate supervision,

which results in a substantial risk of harm to the inmates. See Alberti v. Klevenhagen,

790 F.2d 1220, 1227-28 (5th Cir. 1986); Ramos v. Lamm, 639 F.2d 559, 573 (10th Cir.

1980) (“Violence and illegal activity between inmates . . . is further facilitated by the

inadequacy of the staffing levels.”); Van Riper v. Wexford Health Sources, Inc., 67 F.

App’x 501, 505 (10th Cir. 2003) (“When prison officials create policies that lead to

dangerous levels of understaffing and, consequently, inmate-on-inmate violence, [there

is a violation of the Eighth Amendment.]”).

      The Eighth and Fourteenth Amendments’ ban on cruel and unusual punishments

requires that Metro Jail “take reasonable measures to guarantee the safety” of all

prisoners. Farmer, 511 U.S. at 832 (quoting Hudson v. Palmer, 468 U.S. 517, 526-27
                                            3
  Case 1:19-cv-00706-JB-B Document 72 Filed 01/31/20 Page 4 of 8           PageID #: 329



(1984)). When a state takes a person into custody, the Constitution imposes upon the

state a corresponding duty to assume some responsibility for his safety and well-being.

Cty. of Sacramento v. Lewis, 523 U.S. 833, 851 (1998) (citing DeShaney v. Winnebago

Cty. Dep’t of Soc. Servs., 489 U.S. 199-200 (1989)). The Eleventh Circuit has held

that “an excessive risk of inmate-on-inmate violence . . . creates a substantial risk of

serious harm . . . .” Lane v. Philbin, 835 F.3d 1302, 1307 (11th Cir. 2016) (citing

Harrison v. Culliver, 746 F.3d 1288, 1299 (11th Cir. 2014)). The Eleventh Circuit has

also found a substantial risk of harm where prisoners were housed in conditions that

included routine understaffing, dysfunctional locks on cell doors, and the ready

availability of homemade weapons. See Marsh v. Butler Cty., 268 F.3d 1014, 1030,

1034 (11th Cir. 2001) (en banc) (“[A]n Eighth Amendment violation can arise from

unsafe conditions of confinement even if no assault or similar physical injury has yet

occurred.” (citing Helling, 509 U.S. at 33-34, abrogated on other grounds by Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 561-63 (2007); LaMarca v. Turner, 995 F.2d 1526,

1535 (11th Cir. 1993) (holding that “evidence presented at trial of an unjustified

constant and unreasonable exposure to violence” in a prison “inflicted unnecessary

pain and suffering” under the Eighth Amendment standard).

      “[A]n official responds ‘in an objectively unreasonable manner if he knew of

ways to reduce harm but knowingly declined to act or if he knew of ways to reduce the

harm but recklessly declined to act.’” Johnson v. Boyd, 701 F. App’x 841, 847 (11th

Cir. 2017) (quoting Rodriguez v. Sec’y for Dep’t of Corrs., 508 F.3d 611, 620 (11th
                                            4
  Case 1:19-cv-00706-JB-B Document 72 Filed 01/31/20 Page 5 of 8            PageID #: 330



Cir. 2007)). Prisoners have “a constitutional right to be protected from the constant

threat of violence and from physical assault by other inmates.” Zatler v. Wainwright,

802 F.2d 397, 400 (11th Cir. 1986) (per curiam). Constitutional conditions of

confinement include the requirement to “take reasonable measure[s] to ensure the

safety of the inmates.” Gates v. Cook, 376 F.3d 323, 332 (5th Cir. 2004) (citing

Farmer, 511 U.S. at 832). “[H]aving stripped [prisoners] of virtually every means of

self-protection and foreclosed their access to outside aid, the government and its

officials are not free to let the state of nature take its course.” Farmer, 511 U.S. at 833.

      Metro Jail failed to implement effective classification and housing policies,

which resulted in violence by commingling prisoners who ought to be kept separate

within the same housing units. See Marsh, 268 F.3d at 1014 (lack of classification and

risk assessment system constitutes deliberate indifference where inmates were harmed

by other inmates because housing assignments did not account for the risk violent

prisoners posed).

B.    Sam Cochran and Noah Price Oliver, III’s Motion to Dismiss is Due to be

      Denied

      In addition to repleading by reference the Plaintiff’s previous brief in opposition

to the Motion to Dismiss, Plaintiff also here addresses the new argument made by the

Defendants, Doc. 54, PageID.297. Defendants protest that the allegations from

hearsay, news reports, and observations from a letter from the Department of Justice,

are not admissible nor even provable at this stage. Plaintiff’s allegations, however,
                                             5
  Case 1:19-cv-00706-JB-B Document 72 Filed 01/31/20 Page 6 of 8            PageID #: 331



need only be “plausible” to survive a Fed. R. Ci. P. 12(b)(6) motion to dismiss. The

sources cited in the Complaint merely add weight to the Plaintiff’s argument that the

allegations are neither implausible nor based upon mere “labels and conclusions, and a

formulaic recitation of the cause of action,” as defined by Bell Atlantic Corp v.

Twombley, 550 U.S. 544, 555 (2007). Whether the Defendants were put on notice by

the multitude of danger signs is a fact issue to be reserved to later.

      Finally, Defendants’ assertion that an individual detainee cannot bring a

Fourteenth Amendment claim based upon the generalized risks posed to the facility

inmates is just flat wrong. Marbury v. Warden, 936 F.3d. 1227, 1233 (11th Cir. 2019);

and see generally, Plaintiff’s argument at Doc. 49, PageID.249-255.

C.    Mobile County, Alabama’s Motion to Dismiss is Due to be Denied

      The County’s Motion also demands that the Plaintiff prove his case by

admissible evidence at the pleading stage. Plaintiff has alleged that the Jail’s own

Warden raised the “inadequate physical space” for the processing of inmates in the

news coverage of the attack upon Joshua. The County does not dispute that it has a

statutory obligation to provide for the Jail, even if they are not obligated for the daily

operations of the Jail. Because the Plaintiff has fully alleged that inadequate size of the

facility was a cause of the assault, Defendant’s dispute of the facts (See PageID.304-

305) is just not appropriate at this stage.

      The Defendant also appears to argue that the Plaintiff’s claim against the County

somehow contradicts or otherwise undercuts his claims against the Correctional
                                              6
  Case 1:19-cv-00706-JB-B Document 72 Filed 01/31/20 Page 7 of 8          PageID #: 332



Officers and other Defendants. See PageID.304. Even if that were true, a Plaintiff can

plead and pursue alternate theories of recovery, even if they are inconsistent. See

Fed.R.Civ.P. 8(d)(3); Cleveland v. Policy Management Systems Corp. 526 U.S. 795,

805 (1999); United Technologies Corp. v. Mazer, 556 Fed.3d. 1260, 1273-74 (11th Cir.

2009). This holds true even if one of the Plaintiff’s claims requires that it be the “but-

for” cause of the injury. (Defendant County calls it the “moving force” behind the

constitutional deprivation.) See Goodridge v. Siemens Energy, Inc., 276 F.R.D. 540,

542 (N.D. Ala. 2011); See also, Fishman; Tobin, Inc. v. Tropical Shipping &

Construction Co., 240 F.3d. 956, 965 (11th Cir. 2001).

      WHEREFORE, Plaintiff reiterates its arguments posed in Doc. 49, PageID.242-

260, that all Defendants’ Motions to Dismiss are due to be denied.

        Respectfully submitted this 31st day of January, 2020.

                                          s/ Henry Brewster
                                          Henry Brewster (BREWH7737)
                                          HENRY BREWSTER, LLC
                                          205 North Conception Street
                                          Mobile, Alabama 36602
                                          Tel: 251-338-0630
                                          Email: hbrewster@brewsterlaw.net

                                          s/ Henry F. (Hank) Sherrod III
                                          Henry F. (Hank) Sherrod III (SHERH1200)
                                          HENRY F. SHERROD III, P.C.
                                          119 South Court Street
                                          Florence, Alabama 35630
                                          Phone: 256-764-4141
                                          Fax: 877-684-0802
                                          Email: hank@alcivilrights.com
                                            7
Case 1:19-cv-00706-JB-B Document 72 Filed 01/31/20 Page 8 of 8       PageID #: 333




                                      ATTORNEYS FOR PLAINTIFF

                         CERTIFICATE OF SERVICE

      I certify that on the 31st day of January, 2020, the foregoing document was

filed using CM/ECF system, which will send notice to all parties:


      Jay M. Ross
      Jay.ross@arlaw.com

      Neal C. Townsend
      Neal.townsend@arlaw.com

      K. Paul Carbo, Jr.
      Paul.carbo@atchisonlaw.com

      Michael M. Linder, Jr.
      Michael.linder@atchisonlaw.com

                                      /s/Henry Brewster




                                        8
